

	

		II 

		109th CONGRESS

		1st Session

		S. 81

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			

				Mr. Craig introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Benjamin M.

		  Banfro.

	

	

		

			1.

			Permanent residence

			In the administration of the

			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Benjamin M. Banfro

			 shall be held and considered to have been lawfully admitted to the United

			 States for permanent residence as of the date of the enactment of this Act upon

			 payment of the required visa fees.

		2.Reduction of

			 number of available visasUpon

			 the granting of permanent residence to Benjamin M. Banfro as provided in this

			 Act, the Secretary of State shall instruct the proper officer to reduce by one

			 number during the current fiscal year the total number of immigrant visas

			 available to natives of the country of the alien's birth under subsection (a)

			 of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153).

		

